DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/1/2020 has been entered.  Claims 2 and 11 have been canceled.  New claims 16-20 have been added.  Claims 1, 3-10 and 12-20 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites, “inducing or suppressing growth of a crystal plane of the polycrystalline metal that is similar to a crystal plane of a single crystal metal by changing a ratio of the crystal plane of the polycrystalline metal from a ratio of the crystal plane of the polycrystalline metal prior to the heat treatment, so that an intensity of an X-ray diffraction peak having the highest intensity following the heat treatment is normalized to be 1, an intensity of an X-ray diffraction peak corresponding to each other crystal plane is 0, or more than 0 and equal to or less than 0.5” (emphasis added), on lines 7-14, however, it is unclear how “a crystal plane” of the polycrystalline metal is “similar” to “a crystal plane” of a single crystal metal, e.g. similar in terms of a single orientation, similar in terms of the overall crystallographic structure, similar in terms of crystal size(s), and does this similarity refer to the polycrystalline metal before the inducing or suppressing growth or is the after such inducing or suppressing is “similar” to a crystal plane of a single metal, and if so, “similar” in what way?  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
For examination purposes with regards to prior art, the Examiner has assumed that the “similar to a crystal plane of a single crystal metal” limitation of claims 10 and 12-20 refers to the polycrystalline metal after “inducing or suppressing growth” or after “changing” the crystallographic structure of the polycrystalline metal and is met if an intensity of an X-ray diffraction peak having the highest intensity of the polycrystalline metal following heat treatment is normalized to be 1 such that an intensity of an X-ray diffraction peak corresponding to each other crystal plane is 0-0.5.
Claim Rejections - 35 USC § 102
Claims 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (Influence of Cu crystallographic orientation on electron transport in graphene.)  Shin discloses graphene grown on three different types of predominantly single-orientation copper substrates, wherein after thermal treatment of the Type III Cu substrate, the surface orientation of the Type III substrate is predominantly (200) as shown by the X-ray diffraction (XRD) graphs such that when the intensity peak at Cu(200) is equated to 1.0, the intensity of the peaks corresponding to each other crystal plane is between the claimed range of 0 to 0.5 as shown by FIG. 1 and Table I (Entire document, particularly Abstract; Figures; Table I; Page 1, 2nd column through Page 3, first paragraph.)  Thus, Shin discloses a metal-carbon material composite  by Shin.
Claims 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salifairus (Structural and optical properties of graphene from green carbon source via thermal chemical vapor deposition.)  Salifairus discloses graphene deposited on a polycrystalline nickel substrate via thermal chemical vapor deposition utilizing palm oil as a natural carbon source at different deposition temperatures ranging from 800ºC to 1100ºC at 50ºC intervals, wherein at 900ºC, 1000ºC and 1100ºC, the XRD patterns for the graphene on the nickel substrates showed the (200) peak to be the highest intensity peak, which when equated to 1.0, the intensity of the  by Salifairus.
Claims 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasool (Continuity of Graphene on Polycrystalline Copper) for generally the reasons recited in the prior office action and restated below, wherein the Examiner further notes that it is well established in the art that a (200) orientation is equivalent to (100) by translational symmetry (as  by the prior office action with respect to the teachings of Tao), such that the (100) peak of Figure S3a of Rasool that is the highest intensity XRD peak following the heat treatment corresponds to a (200) orientation of the polycrystalline metal as instantly claimed.
As discussed in the prior office action, Rasool discloses a graphene/copper composite comprising a graphene grown on a polycrystalline copper substrate at a temperature of 1000ºC, wherein the copper substrate was loaded into a quartz tube and heated to 1000ºC over a period of about ~40 min under constant flow of H2 gas, maintained at 1000ºC for 10min, followed by growth for 20min utilizing methane gas, and then cooled at a rate of ~20ºC/min (Abstract; Supporting Online Information - Sample Preparation.)  Rasool discloses that the as-purchased copper substrates were copper disks having a 99.9995% purity (as in instant claims 3 and 4) that before graphene growth had an X-ray diffraction pattern as shown in Figure S3a with large (100) and (110) peaks and smaller (111) and (311) peaks; while after annealing and graphene growth at 1000ºC, the crystallinity of the copper substrate is enhanced as evident from the sharper peaks in Figure S3b, and the crystallography of the substrate surface is clearly changed as evident by the major decrease in the (110) peak and slight increase in the (111) peak with respect to the (100) peak (Sample Preparation, Figure S3.)  Figure S3b also shows that the intensity of the (100) peak at about 51º, corresponding to a (200) orientation as noted above, is more than twice the intensity of all the other peaks corresponding to the other crystal planes, and thus, when the intensity of the (100) peak, corresponding to a (200) orientation, is equated to 1, the intensity of all the other peaks corresponding to other crystal planes of the polycrystalline copper would fall within the claimed range of 0 to 0.5 as recited in instant claim 1; and although the graphene or “carbon material” on the surface of the polycrystalline copper substrate or “polycrystalline metal” in the invention taught by Rasool is a product of a heat treatment of methane and not “of a polymer on .
Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Atomic resolution of nitrogen-doped graphene on Cu foils.)  Wang discloses a metal-carbon material composite comprising graphene grown on a polycrystalline Cu foil by decomposition of polymethylmethacrylate (PMMA) via microwave plasma-enhanced chemical vapor deposition (MPCVD) system as well as nitrogen-doped graphene produced by a facile post-growth approach (Abstract; Experimental; Conclusion.)  More specifically, Wang discloses that polycrystalline Cu foils were spin-coated with a PMMA coating solution, annealed in a vacuum oven at 70ºC for 2 hours to evaporate the solvent, and then put in a 1.5kW MPCVD system and heated to 650ºC, wherein when the temperature reached 650ºC, hydrogen plasma switched on providing additional energy for the decomposition of PMMA (Experimental.)  Wang discloses that after 20min of plasma treatment, the plasma was switched off and the sample was slowly cooled down at a controlled rate; and that for the nitrogen doping, the resulting as-grown graphene sheets were subjected to a 5% N2/H2 plasma in the MPCVD  by the long-range commensurability of the graphene and Cu atomic lattices were observed (Page 2, first column.)
Hence, Wang discloses a metal-carbon material composite comprising a carbon material (graphene) on a surface of a polycrystalline metal, particularly a Cu foil as in instant claims 3-4, wherein the carbon material is a product of a heat treatment of a polymer (PMMA) on the surface of the metal Cu foil, and wherein an intensity of an X-ray diffraction peak having the highest intensity following the heat treatment is normalized to be 1, an intensity of an X-ray diffraction peak corresponding to each other crystal plane is 0, or more than 0 and equal to or less than 0.5, and wherein an orientation of the X-ray diffraction peak having the highest intensity following the heat treatment corresponds to a (200) orientation of the polycrystalline .
Claims 10, 12-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im (US2006/0165995.)  Im discloses a carbon-metal composite material and a process of preparing the composite material by performing a heat treatment on a crystalline powder comprising a coordination polymer surrounding core metal atoms bound to ligands of the polymer, ionically or covalently, such that when the coordination polymer is subjected to the heat treatment, all volatiles and combustible parts are vaporized and removed leaving a carbon-metal composite material comprising metal nanoparticles with a carbon material on a surface thereof; wherein the heat treatment may be carried out under an inert atmosphere at a temperature between 600ºC and the melting point of metal, preferably between 600ºC and 1000ºC, and wherein the shape of the coordination polymer is maintained even after the heat treatment such that the crystal shape of the final product can be easily controlled (Entire document, particularly Abstract; Paragraphs 0039-0057; Examples.)  Im discloses that since the carbon-metal composite material maintains the shape of the coordination polymer, the carbon-metal composite may have various shapes, such as particles and rods, and that the carbon-metal composite material is advantageous in that most of the coordination polymers used as raw materials can be synthesized in an aqueous solution by coordinating the ligands to metals which are generally present in a salt form, wherein the resulting product includes a mixture of the coordination polymer and unreacted materials that can be filtered, dried to form a powder (reading upon the claimed “disposing a polymer on a surface of a polycrystalline metal to form a polymer coated polycrystalline metal” of instant claim 10 and “stabilizing the polymer coated polycrystalline metal” as in instant claim 14) and then heat-treated to produce the carbon-metal f/cm2 (Paragraphs 0059-0063.)  Im discloses that physical properties of the resulting carbon-metal composite material may be partially varied by controlling the reaction conditions wherein the “crystalline shape of the coordination polymer can be controlled by properly modifying the reaction temperature, pH, reaction time when a metal precursor and ligands bind to each other, the type of metal, the type of ligand and concentrations thereof, or by properly controlling drying temperature and time” (Paragraphs 0053 and 0061; Examples; reading upon instant claim 13.)  Im specifically discloses examples utilizing nickel or silver as the metal, wherein the resulting carbon-nickel composites of examples 1 and 4-6 comprise nickel nanoparticles that are polycrystalline as evidenced by X-ray diffraction analysis as shown in Fig. 15; and as evidenced by the examples, the type of carbon material and the ratio of the crystal plane intensities are affected or controlled by the heat treatment temperature, for example, at a heat treatment temperature of 600ºC and 700ºC, the carbon is amorphous carbon, while at 800ºC, the carbon is a mixture of amorphous carbon and graphitic carbon, but at 900ºC, most of the carbon is graphitic carbon and the XRD peak at about 52º, e.g. corresponding to Ni(200), is increased with respect to the peak at about 45º, e.g. corresponding to Ni(111), as shown in Fig. 15, while comparing the XRD patterns of Examples 4 and 5 that are heat treated at 600ºC and 700ºC, respectively, the Ni(200) peak is suppressed in comparison to the Ni(111) peak when the temperature is increased to 700ºC, such that if the highest intensity peak of the XRD patterns, e.g. the Ni(111) peak, is equated to 1.0, an intensity of an X-ray diffraction peak corresponding  by Fig. 15, the temperature at which carbonization is conducted affects the ratio of the crystal plane reading upon instant claim 20 (Examples, Fig. 15.)
Claim Rejections - 35 USC § 103
Alternatively, claims 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Atomic resolution of nitrogen-doped graphene on Cu foils.)  The teachings of Wang are discussed in detail above and although the Examiner is of the position that Wang anticipates the claimed “method for controlling a crystal plane of a polycrystalline metal” given that Wang discloses a method comprising the same steps as in the instantly claimed method and the resulting crystallographic structure of the polycrystalline copper foil is changed and “controlled” by the graphene growth process as discussed in detail above, the Examiner alternatively takes the position that based upon the discussion in Wang with regards to the lower temperature advantage(s) of utilizing PMMA as a solid source for the graphene growth with respect to the temperature effects on the Cu substrate and the interactions of the graphene and Cu substrate surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to clearly recognize that the low temperature graphene growth method taught by Wang is also a “method for controlling a crystal plane of a prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but are moot in view of the new grounds of rejection presented above, and additional remarks with regards to the teachings of Rasool and the added (200) orientation limitation of amended claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choi (Growth of Wrinkle-Free Graphene on Texture-Controlled Platinum Films and Thermal-Assisted Transfer of Large-Scale Patterned Graphene) discloses graphene grown on platinum Pt(200) and Pt(220)-oriented films by a CVD process wherein the crystallographic structure of the underlying platinum film is controlled.  Lee (Highly Stable Surface-Enhanced Raman Spectroscopy Substrates Using Few-Layer Graphene on Silver Nanoparticles) discloses graphene-coated silver nanoparticles formed by pyrolysis of PMMA-coated nanoparticles wherein the growth process as well as a subsequent annealing process affect the crystallographic structure of the Ag nanoparticles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 27, 2021